DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 2: The claim has limitations directed towards “the base portion” but claims 1 has a first and second base portion, the base portion will be interpreted as being “the second base portion”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (2014/0127923).
Regarding claim 1: Kuo teaches a connector structure 100 comprising: an insulating body 2; a plurality of terminals 3 disposed in the insulating body 2 (Fig. 2); at least one stopper 4; and a housing 1 receiving the insulating body 2 and the plurality of terminals 3 (Figs. 1-2), wherein a portion of the insulating body 2 is abutted between the housing 1 and the at least one stopper 4 (see Fig. 1 from left to right where a portion of insulating body 2 is located between a portion of the housing 1 and stopper 4), and contacting portions of the housing 1 and the at least one stopper 4 are structurally combined together (see Fig. 1), wherein the housing 1 has a first recess 14, the insulating body 2 has a tongue portion 22, a first base portion (at 21; Fig. 3), and a second base portion (at 213; Fig. 3), the tongue portion 22 extends from the first base portion (see Fig. 3), the second base portion (at 213; Fig. 3) is stacked on one side of the first base portion facing away from the tongue portion (see Fig. 4 and Para. 0017), the tongue portion 22 extends into the housing 1 (see Figs. 1-3), and the first base portion (at 21; Fig. 3) is accommodated in the first recess 14 (see Fig. 2), wherein the housing 1 stops the first base portion via a structure 121 (Para. 0016-0017) forming the first recess to allow the tongue portion inserting into a through opening of the housing (see Figs. 1-2).  
Regarding claim 2: Kuo teaches all the limitations of claim 1 and further teaches wherein the plurality of terminals 3 respectively extend from the second base portion to the tongue portion (see Figs. 2-3), the second base portion stands at an opening on one side of the housing 1 (Fig. 2), and a portion of the second base portion is sandwiched between the housing 1 and the at least one stopper 4 (see Fig. 1).  
Regarding claim 4: Kuo teaches all the limitations of claim 1 and further teaches wherein the first base portion (at 21; Fig. 3) and a side surface of the housing 1 are coplanar on a plane (at 2131; Fig. 2), and the at least one stopper 4 is stacked on the plane (see Figs. 1-2).  
Regarding claim 5: Kuo teaches all the limitations of claim 4 and further teaches wherein the at least one stopper 4 exposes the second base portion (at 213; see Figs. 1-2).  
Regarding claim 6: Kuo teaches all the limitations of claim 4 and further teaches wherein the housing 1 further has at least one convex part 111 located on an edge of the side surface (Fig. 4), and the at least one stopper 4 has at least one second recess 410 accommodating the at least one convex part (see Fig. 1).  
Regarding claim 7: Kuo teaches all the limitations of claim 1 and further teaches wherein the insulating body 2 has at least one recess (e.g. between 211, 2130; Fig. 4), the at least one stopper 4 has at least one convex part 410 extending into the at least one recess and contacting the housing 1 (see Fig. 1).  
Regarding claim 8: Kuo teaches all the limitations of claim 7 and further teaches wherein the at least one stopper 4 has a plate body 41 abutting against the insulating body 2 (Fig. 1), the at least one convex part 410 extends from the plate body (see Fig. 2), another connector (e.g. mating connector not shown) is adapted to butt the connector structure 100 along an axial direction (e.g. along the assembly direction shown in Figs. 3-4), and an extension direction (e.g. along the assembly direction shown in Figs. 3-4) of the at least one convex part 410 is parallel to the axial direction (see Fig. 4).  
Regarding claim 9: Kuo teaches all the limitations of claim 8 and further teaches wherein one side of the insulating body 2 and one side of the housing 1 are flush with each other (e.g. see at 2131; Fig. 2), and the plate body 41 protrudes from the one side of the housing (Fig. 1).
Regarding claim 10: Kuo teaches all the limitations of claim 1 and further teaches wherein the housing 1 has at least one another recess 131, the at least one stopper 4 has at least one convex part 410, and the at least one convex part is adapted to the at least one recess such that the at least one stopper is in surface contact with the housing (Fig. 1).  
Regarding claim 11: Kuo teaches all the limitations of claim 10 and further teaches wherein the insulating body 2 has at least one other convex part (e.g. between 211, 2130, located on the bottom; Fig. 4), the at least one convex part 410 of the at least one stopper 4 and the at least one other convex part of the insulating body 2 are accommodated in the at least one another recess (Fig. 1), and the at least one other convex part of the insulating body is sandwiched between the housing and the at least one convex part of the at least one stopper (see Fig. 1).  
Regarding claim 12: Kuo teaches all the limitations of claim 1 and further teaches wherein the at least one stopper 4 is flush with the insulating body 2 on the same side of the housing 1 (see Fig. 1).  
Regarding claim 13: Kuo teaches all the limitations of claim 1 and further teaches wherein the at least one stopper 4 is entirely accommodated in the first recess and contacts the housing 1 (see Fig. 1).  
Regarding claim 14: Kuo teaches all the limitations of claim 1 and further teaches comprising a pair of stoppers 410 (top and bottom; Fig. 4), contacting the housing 1 from both opposite sides of the insulating body 2 and sandwiching the insulating body between the pair of stoppers and the housing (see Fig. 1).  
Regarding claim 15: Kuo teaches all the limitations of claim 1 and further teaches wherein contacting surfaces of the at least one stopper 4 and the housing 1 form a welded part (at 3; Fig. 1) and are structurally combined together (e.g. the connector assembled together comprise welded part 31; see Fig. 1 and Para. 0018).  
Regarding claim 16: Kuo teaches all the limitations of claim 1 and further teaches wherein the at least one stopper 4 and the insulating body 2 are fitted to each other and form an integrated structure (Fig. 1).  
Regarding claim 17: Kuo teaches all the limitations of claim 1 and further teaches wherein the housing 1 and the at least one stopper 4 are a thin shell (e.g. see Fig. 3) formed by metal welding (e.g. welding occurs at 31; Fig. 3) for accommodating the insulating body 2 and the plurality of terminals 3, and the insulating body 2 is fixed to the thin shell (e.g. see Fig. 1 for all components assembled to one another, within the thin shell).  
Regarding claim 20: Kuo teaches all the limitations of claim 1 and further teaches wherein the insulating body 2 further comprises a thickened step portion (e.g. chamfered portion located most near base of tongue 22; Fig. 3) which is located at a root portion of the tongue portion and adjacent to the first base portion (see Fig. 3).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (2014/0127923), in view of Wang (US 2013/0183844).
Regarding claim 18: Kuo teaches all the limitations of claim 1.
	Kuo does not explicitly teach further comprising a mid-plate retained inside the tongue portion and lateral side edges of the mid-plate respectively exposed on lateral sides of the tongue portion or respectively protruded out lateral sides of the tongue portion.  
	Wang teaches comprising a mid-plate 4 retained inside a tongue portion 22 and lateral side edges of the mid-plate respectively exposed on lateral sides of the tongue portion (see Fig. 2 and Para. 0020) or respectively protruded out lateral sides of the tongue portion.  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a mid-plate retained inside the tongue portion and lateral side edges of the mid-plate respectively exposed on lateral sides of the tongue portion as taught by Kuo into the electrical connector of Wang in order to achieve the advantage of reinforcing rigidity and improving shielding.
Regarding claim 19: Kuo teaches all the limitations of claim 1.
	Kuo does not explicitly teach further comprising a mid-plate embedded inside a middle level of the tongue portion.  
Wang teaches comprising a mid-plate 4 embedded inside a middle level of a tongue portion 22 (see Fig. 2 and Para. 0020).  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833